C. A. 6th Cir. Application for stay presented to Mr. Justice Stewart, and by him referred to the Court, granted pending issuance of judgment of this Court. Treating the application for stay and briefs in opposition as a.petition for writ of certiorari and opposition thereto, certiorari granted and case set for oral argument on Monday, January 11, 1971. Briefs for petitioners shall be filed by December 21, 1970, and briefs for respondents shall be filed by January 4, 1971. Briefs may be typewritten if counsel are unable to- file printed briefs by these dates. Motions of Committee of 100 on the Federal City, Inc., and City of Memphis et al. for leave to file briefs as amici curiae granted.
Mr. Justice Douglas took no part in the consideration or decision of these matters.